Name: 93/691/ECSC: Commission Decision of 10 December 1993 on the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Bulgaria, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy
 Date Published: 1993-12-23

 Avis juridique important|31993D069193/691/ECSC: Commission Decision of 10 December 1993 on the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Bulgaria, of the other part, on trade and trade-related matters Official Journal L 323 , 23/12/1993 P. 0193 - 0193 Finnish special edition: Chapter 11 Volume 24 P. 0195 Swedish special edition: Chapter 11 Volume 24 P. 0195 COMMISSION DECISIONof 10 December 1993on the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Bulgaria, of the other part, on trade and trade-related matters(93/691/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Having consulted the Consultative Committee and with the assent of the Council, Whereas, pending the entry into force of the Europe Agreement signed in Brussels on 8 March 1993, it is necessary to approve the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Bulgaria, of the other part, on trade and trade-related matters signed in Brussels on the same date; Whereas, in order to achieve the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community it is necessary to conclude the Interim Agreement; whereas the Treaty does not make provision for all the cases covered by this Decision, HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Bulgaria, of the other part, on trade and trade-related matters, together with the Protocols, the exchanges of letters and the declarations, are hereby approved on behalf of the European Coal and Steel Community. These texts are attached to this Decision (1). Article 2 The President of the Commission shall give the notification provided for in Article 51 of the Interim Agreement on behalf of the European Coal and Steel Community. Done at Brussels, 10 December 1993. For the CommissionJacques DELORSPresident(1) See page 2 of this Official Journal.